Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 16/680,314, filed on 11/11/2019.  Claims 9-13, as originally filed, are currently pending and have been considered below. Claim 9 is independent claim. Claim 1-8 are cancelled.

Priority
This application is a DIV of 14/727,174 filed on 08/05/2015 (PAT 10477361). 14/727,174 is a CON of 14/648,076 filed on 05/28/2015 (PAT 9980101). 14/648,076 is a 371 of PCT/US2013/072260 filed on 11/27/2013. PCT/US2013/072260 has PRO 61/730,660 filed on 11/28/2012.

Drawings
The drawings filed on 11/11/2019 are accepted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (US Patent Application Publication No 2011/0306326 A1) in view of Johnson (US Patent Application Publication No 2008/0307498 A1). 

Regarding Claim 9, Reed discloses a non-transitory computer readable medium having computer instructions stored thereon to implement a method of providing information to one or more members in a group of users, each user having a hand-held device which communicates as a client to a server in a network environment, the instructions, when executed by a first device processor of a first of the hand- held devices in the possession and control of a first user, causing the first device processor to perform a series of steps to cooperatively implement a method with operations performed by the server, the method comprising (Reed, ¶[0030], Fig-1): 
allowing the first user to create data with the first hand-held device, with the data present in a volatile storage medium of the first device, or written to a non-volatile storage medium in the first device, and displayed to the first user after creation (Reed, ¶[0030], the processor on the mobile device executes a software module to access a cloud (also referred to as a cloud infrastructure or a server infrastructure) through a network for uploading files from the mobile device to the cloud); 
upon initiation by the first user, uploading the data to the server to write the data to a non- volatile server storage medium under control of the server (Reed, ¶[0032], authentication server grants permission for the user to access the web server and the secure storage when the personal login information and credentials matches with the database in the authentication server. ¶[0041], the processor uploads data and files from the mobile device); and 
Reed does not explicitly disclose the following limitation that Johnson teaches:
after uploading the data to the server, limiting further access by the first user to place the data in the volatile storage medium of the first device for viewing on the display of the first device by requiring, each time the first user, in possession and control of the first device, presents the data on the display of the first device for viewing, that: the first user do so by accessing the data for said viewing on the first device from the non-volatile storage medium under the control of the server processor and sending the data to the volatile storage medium of the first device without ability to write the data into any non-volatile storage medium in the first device which is directly accessible by the processor of the first device (Johnson, ¶[0039]- ¶[0040], it is desirable for an administrator  of the data stored at the remote location to have server side control over varying levels of access to data. A higher-level officer may have unlimited access to classified data, while entry level employee may only have access to non-classified data. Employees having different roles within organization, such that the employee’s level of permission determines which of the data or different layers of data and functionality an employee can view, access or execute).
Reed in view of Johnson are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “wireless communication and synchronization between server and client and managing files in mobile device”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Reed in view of Johnson to include the idea of managing files on a mobile device in a cloud computing environment. The mobile device can upload the files from the mobile device to the secure storage of the cloud, which alleviates the burden of carrying a large amount of files on the file storage of the mobile device.


Regarding Claim 10, Reed in view of Johnson teaches the non-transitory computer readable medium of claim 9, the method steps including: 
removing all recordings of the data created by the first user from the volatile memory of the first hand-held device and removing all recordings of the data present in any non-volatile storage locations in the first device, which are accessible to the first user when the first user performs storage retrieval operations with the processor of the first hand-held device, so that future access to the data for display on the first hand-held device is limited to receiving the data from the non- volatile storage under the control of the server by performing storage retrieval operations with the server processor and receiving the data into the volatile memory of the first hand-held device without writing the data to any non-volatile storage medium in the first hand-held device (Reed, ¶[0011], upon successful completion of the upload operation, deleting the files on the mobile device that has been uploaded to the secure storage on the cloud. ¶[0055], upon completion of the uploading the files, the upload module remove the files that have been uploaded from the mobile device to the cloud).

Regarding Claim 11, Reed in view of Johnson teaches the non-transitory computer readable medium of claim 9 wherein, after uploading the data to the server for storage, no writing of the data to the non-volatile storage of the first hand- held device is permitted to occur with the processor of the first hand-held device (Reed, ¶[0055], upon completion of the uploading the files, the upload module remove the files that have been uploaded from the mobile device to the cloud. Johnson, ¶[0051], the workflow module and access control module may allow system administrator to create and edit different levels of access of data for individuals or groups within an organization).

Regarding Claim 12, Reed in view of Johnson teaches the non-transitory computer readable medium of claim 9 wherein after creating the data on the first hand-held device, the data is temporarily stored in the non-volatile storage of the first hand-held device by writing the data to a location in the non-volatile storage with the device processor (Reed, ¶[0055], upon completion of the uploading the files, the upload module remove the files that have been uploaded from the mobile device to the cloud. Johnson, ¶[0051], the workflow module and access control module may allow system administrator to create and edit different levels of access of data for individuals or groups within an organization).

Regarding Claim 13, Reed in view of Johnson teaches the non-transitory computer readable medium of claim 10 wherein, after uploading, when the data created by the first hand-held device is received by the first hand-held device from the server: 
the data is only provided to the volatile memory of the first hand-held device for temporary viewing on the display and cannot be permanently stored in any non-volatile storage accessible by the processor of the first device (Reed, ¶[0055], upon completion of the uploading the files, the upload module remove the files that have been uploaded from the mobile device to the cloud. Johnson, ¶[0051], the workflow module and access control module may allow system administrator to create and edit different levels of access of data for individuals or groups within an organization); and 
after the data created by the first user is removed from the volatile memory, temporary viewing of the data created by the first hand-held device cannot again be provided on the display of the first hand-held device without again receiving the data from the server (Reed, ¶[0055], upon completion of the uploading the files, the upload module remove the files that have been uploaded from the mobile device to the cloud. Johnson, ¶[0051], the workflow module and access control module may allow system administrator to create and edit different levels of access of data for individuals or groups within an organization).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433